internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc intl br 4-plr-112600-01 date date legend a b c d country1 state1 a b c this letter responds to the ruling_request dated date which was submitted by your authorized representative on behalf of a and which requests rulings under sec_897 of the internal_revenue_code facts a b and c are corporations established under the laws of country1 a wholly owns b and b wholly owns c a does not engage in a trade_or_business in the united_states d is a domestic_corporation established under the laws of state1 a b and c each hold a direct interest in d a holds a b holds b and c holds c of the shares of d the remaining shares are publicly traded on a major domestic exchange country1 has a comprehensive_income_tax_treaty with the united_states which contains an exchange of information provision that meets the requirement set forth in sec_1_897-6t a represents that d is united_states_real_property_holding_corporation within the meaning of sec_897 and that a’s direct interest in d constitutes a united_states_real_property_interest within the meaning of sec_897 a will transfer the shares it holds directly in d representing an a interest to b in exchange for additional shares of b a will be the only transferor_of_property to b a has represented that a has no intention after the exchange to dispose_of the new shares in b and that a’s transfer is a transfer of property described in sec_351 law and analysis sec_897 provides that gain_or_loss of a nonresident_alien_individual or a foreign_corporation from the disposition of a united_states_real_property_interest shall be taken into account as if the taxpayer were engaged_in_a_trade_or_business_within_the_united_states during the taxable_year and as if such gain_or_loss were effectively connected with such trade_or_business the term united sates real_property interest usrpi includes an interest_in_real_property including an interest in a mine well or other natural_deposit located in the united_states or the virgin islands and any interest other than an interest solely as a creditor in any domestic_corporation unless the taxpayer establishes at such time and in such manner as the secretary by regulations prescribes that such corporation was at no time a united_states_real_property_holding_corporation the term united_states_real_property_holding_corporation usrphc means any corporation if the fair_market_value of its united_states real_property interests equals or exceed sec_50 percent of the fair_market_value of the following i its usrpi ii its interests_in_real_property located outside the united_states and iii any other of its assets which are used or held for use in a trade_or_business sec_897 with respect to a transaction coming within a nonrecognition_provision of the code sec_897 states that such nonrecognition_provision will apply to a transaction only in the case of an exchange of a usrpi for an interest the sale of which would be subject_to taxation the term nonrecognition_provision includes any provision under the code for not recognizing gain_or_loss sec_1_897-6t addresses the application of any nonrecognition_provision to a transfer by a foreign_person under sec_897 the regulation states that a nonrecognition_provision will apply to a transfer by a foreign_person of a usrpi on which gain is realized only to the extent that the transferred interest is exchanged for a usrpi which immediately following the exchange would be subject_to u s taxation upon its disposition and the transferor complies with the filing_requirements of sec_1_897-5t however sec_1_897-6t provides an exception to the above rule that a foreign transferor of a usrpi must receive a usrpi to obtain nonrecognition treatment the exception applies and the transferor does not recognize gain when a foreign_person transfers a usrpi to a foreign_corporation in exchange for stock in a foreign_corporation and the transferee’s subsequent disposition of the transferred usrpi would be subject_to u s taxation as determined in accordance with the provisions of sec_1_897-5t the filing_requirements of sec_1_897-5t are met one of the five conditions set forth in sec_1_897-6t is met and one of three forms of exchange set forth in sec_1_897-6t takes place as set forth in the third requirement above the exception set forth in sec_1 6t b applies only if one of the following five conditions set forth in sec_1 6t b exists each of the interests exchanged or received in a transferor_corporation or transferee corporation would not be a usrpi as defined in sec_1 c if such corporations were domestic corporations or the transferee corporation and the transferee corporation’s parent in the case of a parenthetical b or c reorganization is incorporated in a foreign_country that maintains an income_tax treaty with the united_states that contains an information exchange provision the transfer occurs after date and the transferee corporation and the transferee corporation’s parent in the case of a parenthetical b or c reorganization submit a binding waiver of all benefits of the respective income_tax treaty including the opportunity to make an election under sec_897 which must be attached to each of the transferor and transferee corporation’s income_tax returns for the year of the transfer or the transferee foreign_corporation and the transferee corporation’s parent in the case of a parenthetical b or c reorganization is a qualified_resident as defined in sec_884 and any regulations thereunder of the foreign_country in which it is incorporated or the transferee foreign_corporation and the transferee corporation’s parent in the case of a parenthetical b or c reorganization is incorporated in the same foreign_country as the transferor foreign_corporation and there is an income_tax treaty in force between that foreign_country and the united_states at the time of the transfer that contains an exchange of information provision or the transferee foreign_corporation is incorporated in the same foreign_country as the transferor foreign_corporation and the transfer is incident to a mere change in identity form or place of organization of one corporation under sec_368 further the fourth requirement set forth in sec_1_897-6t is that the exchange of a usrpi to a foreign_corporation in exchange for stock in a foreign_corporation must come within one of the following forms of exchange the exchange is made by a foreign_corporation pursuant to sec_361 in a reorganization described in sec_368 or f and there is an exchange of the transferor_corporation stock for the transferee corporation stock under sec_354 or the exchange is made by a foreign_corporation pursuant to sec_361 in a reorganization described in sec_368 there is an exchange of the transferor_corporation stock for the transferee corporation stock or stock of the transferee corporation’s parent in the case of a parenthetical c reorganization under sec_354 and the transferor corporation’s shareholders own more than fifty percent of the voting_stock of the transferee corporation or stock of the transferee corporation’s parent in the case of a parenthetical c reorganization immediately after the reorganization or the usrpi exchanged is stock in a usrphc the exchange qualifies under sec_351 or sec_354 in a reorganization described in sec_368 and immediately_after_the_exchange all of the outstanding_stock of the transferee corporation or stock of the transferee corporation’s parent in the case of a parenthetical b reorganization is owned in the same proportions by the same nonresident_alien individuals and foreign_corporations that immediately before the exchange owned the stock of the usrphc notwithstanding the fact that an exchange may come within sec_351 and meets the other requirements to obtain nonrecognition treatment for the transfer of the usrpi to a foreign_corporation if the nonresident_alien_individual or foreign_corporation which received stock in the exchange disposes of any of such foreign stock within three years from the date of its receipt then that individual or corporation must recognize that portion of the gain realized with respect to the stock in the usrphc for which the foreign stock disposed of was received a represents that d is a usrphc and that its interest in d constitutes a usrpi further a’s transfer of the d stock to b is a transfer of property that comes within sec_351 and is a transfer to which sec_897 applies accordingly to obtain nonrecognition treatment for the transfer a must meet the requirements set forth in sec_1_897-6t of the regulations all of the requirements of sec_1_897-6t have been met in this case after a’s transfer to b a foreign_corporation b will hold an interest that will be subject_to taxation under sec_1_897-5t further as mentioned a’s proposed transfer is a transfer of property described in sec_351 a has represented that the filing_requirements of sec_1_897-5t as modified by notice_89_57 1989_1_cb_698 will be complied with and that a’s interest in d before and after the proposed transfer will be identical finally the united_states has a comprehensive_income_tax_treaty with country which contains an exchange of information provision conclusion based solely on the information submitted and on the representations made and provided that the exchange of d stock for b stock qualifies as an exchange under sec_351 and the filing_requirements of sec_1_897-5t as modified by notice_89_57 are met we rule that a will not recognize gain on the exchange of d stock for b stock under sec_897 sec_1_897-6t and except as specifically set forth above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code also see sec_1445 and the regulations thereunder for the withholding responsibilities of a and b the rulings contained in this letter are based on facts and representations submitted by the taxpayer under penalties of perjury the internal_revenue_service may require verification of this information as part of the audit process this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours charles p besecky chief branch associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes
